Citation Nr: 0933125	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right testicle 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
March 2000 and from December 2002 to September 2003.  
Additionally, he had service in the Army Reserves, which 
included a three-day period of active duty for training from 
August 14, 2004 to August 17, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2009.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The Veteran sought emergency room treatment for the acute 
onset of right testicular torsion during active duty for 
training; the soon thereafter removal of his right testicle, 
thus, began in service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, removal of his 
right testicle was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, basic entitlement to 
service connection exists for a disability that results from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, 
or air service' includes active duty, any period of active 
duty for training [ADT or ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [IDT or INACDUTRA] during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002).   Put another way, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or for injury incurred during 
inactive duty training.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran asserts that symptoms of a 
chronic right testicle disorder began during his active duty 
for training in September 2004.  Taking into account all 
relevant evidence, the Board finds that service connection is 
warranted in this case.

Here, personnel records confirm that the Veteran was ordered 
to report for three days of annual training in Birmingham, 
Alabama, when he first reported severe pain and swelling in 
the right testicle.  Specifically, he reported to the 
emergency room for the acute onset of sudden, excruciating 
pain that had begun approximately two hours prior to his 
emergency room arrival.  Physical examination revealed a 
swollen, tender right testicle, with a tender palpable 
epididymis, which was almost twice the size of the left 
testicle.  Despite a history of intermittent mild to moderate 
pain in the testicle, the Veteran expressly denied any trauma 
or any prior episodes of pain of equal severity in the past.

The initial prognosis was of an acute torsion, which may have 
been precipitated by chronic epididymitis, and further 
examination and treatment was implored by the medical 
examiner to prevent the possible loss of the testicle.  
However, the Veteran refused treatment at that time against 
medical advice because his pain had subsided secondary to 
pain medication.  

Despite the temporary decrease of pain upon receiving 
medication, the evidence indicates that the Veteran's 
underlying right testicle torsion did not improve.  In fact, 
within a week after returning home from active duty for 
training, the Veteran again sought medical treatment for his 
continuing intermittent and severe right testicular pain and 
swelling.  According to the medical records, he was admitted 
with a one-week history of right testicular pathology 
beginning when he was in Birmingham for military duty.  
Another ultrasound was conducted, and the Veteran required 
same-day surgery to address the right testicular torsion, 
which resulted in the removal of his right testicle.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Here, after 
carefully reviewing all the evidence on file, the Board finds 
no adequate basis to reject the competent medical evidence of 
record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  

Given the evidence of record suggesting the incurrence of 
right testicular torsion during his three-day period of 
active duty for training, the Board resolves doubt in the 
Veteran's favor and finds that the evidence supports service 
connection for removal of his right testicle.  As such, the 
appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

Service connection for removal of the right testicle is 
granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


